USDC IN/ND case 3:18-cv-00958-DRL-MGG document 79 filed 09/03/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

    BLAKE STEWARDSON,                                )
                                                     )
          Plaintiff,                                 )
                                                     )
          v.                                         )     CASE NO. 3:18-CV-958-DRL-MGG
                                                     )
    CASS COUNTY, et al.,                             )
                                                     )
          Defendants.                                )

                                     OPINION AND ORDER

         On August 14, 2020, Plaintiff filed the instant Motion to Extend Expert Disclosure

Deadlines. [DE 75]. Defendants Randy Pryor, Christopher Titus, and Cameron Biggs

(collectively “the Sheriff Defendants”) timely filed their response in opposition to

Plaintiff’s Motion. Despite being afforded ample time to do so, Defendants City of

Logansport and Joseph Schlosser filed no response brief leading the Court to conclude

that they do not object to Plaintiff’s Motion. See N.D. Ind. L.R. 7-1(d)(3)(A). Plaintiff’s

Motion thus became ripe on August 31, 2020, when Plaintiff filed his reply brief. For the

reasons discussed below, the Court DENIES Plaintiff’s Motion.

         Plaintiff’s Motion seeks a fifth amendment to the Court’s Rule 16(b) Scheduling

Order issued on February 25, 2019.1 [DE 29]. Once again, Plaintiff asks the Court to

extend his expert report disclosure deadline and his rebuttal expert deadline. Of course,




1Plaintiff sought the first two and the fourth extensions [DE 52, DE 58, DE 68] and the Cass County
Defendants requested the third extension [DE 64].
USDC IN/ND case 3:18-cv-00958-DRL-MGG document 79 filed 09/03/20 page 2 of 5


Plaintiff’s requested extensions also implicate Defendants’ expert disclosure deadline

and the overall discovery deadline.

       Extensions of case management deadlines are disfavored generally, but are

liberally granted upon a showing of good cause as required under Fed. R. Civ. P.

16(b)(4). As this Court outlined in its Order dated June 25, 2020, amending the

Scheduling Order for the fourth time (“the Fourth Order”), the good cause standard is

met when the movant demonstrates that despite due diligence in discovery, the Court’s

case management deadlines cannot be met. [See DE 71 at 2 (citing Trustmark Ins. Co. v.

Gen. & Cologne Life Re of Am., 424 F.3d 542, 553 (7th Cir. 2005); Tschantz v. McCann, 160

F.R.D. 568, 571 (N.D. Ind. 1995))]. In the Fourth Order, the Court also heightened the

standard for future extensions by advising the parties that “no further extensions will

be granted absent extraordinary cause.” [DE 71 at 3].

       Notably, the Court granted the fourth extension even after questioning Plaintiff’s

due diligence in pursing depositions, which had been one of the primary rationales for

the third extension [DE 64 at 2] and the second extension [DE 58 at 2]. [DE 71 at 2–3].

The Court found the unanticipated effects of the COVID-19 pandemic on all litigation

ultimately played a role in Plaintiff’s failure to complete his depositions in time for his

expert to prepare a timely report, but was not persuaded that the full 60-day extension

Plaintiff requested was justified. [DE 71 at 3]. As a result, the Court only extended

Plaintiff’s expert deadline by 45 days and condensed the subsequent deadlines in an

effort to fulfill its obligation under Fed. R. Civ. P. 1 to “to secure the just, speedy, and

inexpensive determination of [this] action.”

                                               2
USDC IN/ND case 3:18-cv-00958-DRL-MGG document 79 filed 09/03/20 page 3 of 5


       In seeking the fourth extension of his expert disclosure deadlines, Plaintiff

reported that Defendants’ depositions were noticed for July 29–31, 2020. These

depositions had been scheduled previously for January and March 2020 but were

canceled by Plaintiff. Briefing also revealed a dispute between Plaintiff and the Sheriff

Defendants as to whether video footage they produced in discovery was presented in a

usable format. [DE 68 at 1; DE 69 at 4]. While the Court did not opine on the usability of

the video footage in the Fourth Order, there is no dispute that Plaintiff submitted the

video to a vendor for conversion into a format acceptable to Plaintiff.

       Now in his instant Motion, Plaintiff argues that extraordinary cause to exists to

extend his expert report disclosure and rebuttal expert deadlines an additional 78 days.

In support, Plaintiff contends that his retained expert has not had access to the complete

realm of discovery due to delays in securing the relevant video footage and in

conducting Defendants’ four depositions. Plaintiff reports that Defendants’ July

depositions were reset until October 2020 because of COVID-protection concerns in

July. Additionally, Plaintiff indicates that his retained expert “had an encounter with

COVID-19 and is behind on his work.” [DE 75 at 1].

       The Sheriff Defendants oppose Plaintiff’s instant Motion claiming that he has not

established good cause, let alone the extraordinary cause necessary to justify another

extension. They report that they were prepared for the depositions that Plaintiff

cancelled in January and March—long before COVID became an issue. They also

explain that they made efforts to provide a properly social-distanced deposition

environment in July, but that Plaintiff rejected them. Based on Plaintiff’s delay of

                                             3
USDC IN/ND case 3:18-cv-00958-DRL-MGG document 79 filed 09/03/20 page 4 of 5


depositions and Plaintiff’s submission of the video footage for conversion despite its

alleged usability, the Sheriff Defendants argue that Plaintiff is to blame for any delay in

discovery—even post-COVID—and should not be rewarded with a fifth extension. The

Court agrees.

       Plaintiff mistakenly attempts to assign the burden for justifying denial of the

instant Motion on the Sheriff Defendants. The movant bears the burden to show good

cause based on due diligence when seeking the court’s permission to amend a Rule

16(b) Scheduling Order. Indeed, the Court outlined that standard clearly in the Fourth

Order before increasing the burden on any movant in this case seeking further

amendment of the Scheduling Order. [DE 71 at 2–3]. Therefore, Plaintiff bears the

burden to show extraordinary cause to extend his expert disclosure deadlines through

his instant Motion. And Plaintiff has not met his burden.

       As Plaintiff correctly contends, he was within his rights to cancel Defendants’

depositions for any reason or no reason at all. However, such choices in litigation

strategy do not automatically support continuing amendments to the Scheduling Order.

That is especially true in this case where the Court, through the Fourth Order, put

Plaintiff on notice that his due diligence in discovery, even before COVID-19 hit, was a

concern for the Court. The Court’s concern at the time of the Fourth Order stemmed

from Plaintiff’s cancellation of the January and March depositions and the dispute over

the usability of the relevant video footage. Now, Plaintiff uses the same depositions and

video usability issue to secure a fifth extension of his expert disclosure deadlines.



                                             4
USDC IN/ND case 3:18-cv-00958-DRL-MGG document 79 filed 09/03/20 page 5 of 5


       Yet Plaintiff canceled the July depositions and has offered no explanation to the

Court as to why the social distancing accommodations available in July could not work.

And even if the available social distancing protocols were unworkable, Plaintiff offers

no explanation for why the depositions could not be rescheduled before October.

Furthermore, while sympathetic to Plaintiff’s expert’s “encounter with COVID-19,”

Plaintiff has failed to explain how his expert’s “encounter” could have affected

preparation of the report when the depositions Plaintiff argues are necessary to

complete the report still have not occurred.

       Therefore, on the record before the Court, Plaintiff has failed to demonstrate that

he could not have met the current expert report disclosure deadline of August 14, 2020,

despite his due diligence. See Tschantz, 160 F.R.D. at 571. As such, Plaintiff has not

demonstrated due diligence sufficient to establish even the good cause necessary to

warrant a further extension, much less the extraordinary cause to justify a fifth

extension of the expert disclosure deadlines. At some point in time, additional delay

implicates the “just, speedy, and inexpensive determination” of the proceeding, and we

have reached that point in this matter. See Fed. R. Civ. P. 1.

       Accordingly, Plaintiff’s instant Motion is DENIED. [DE 75].

       SO ORDERED this 3rd day of September 2020.


                                                   s/Michael G. Gotsch, Sr.
                                                   Michael G. Gotsch, Sr.
                                                   United States Magistrate Judge




                                               5
